ON MOTION FOR REHEARING.
In his motion for rehearing plaintiff asserts that one J.T. Greenlee had a lease on the property involved, either from the defendant or his predecessor in title, and that because of such lease the defendant had no right to interfere with the use of the property by Greenlee or anyone Greenlee saw fit to permit to use it. No such issue is properly raised by the pleadings. We did not discuss or decide what rights, if any, Greenlee had to the use of the property because such question is not germane to the issues pled and tried in the instant case.
Other questions raised in the motion are without merit. The motion for rehearing is overruled. Bland, P.J., concurs; Dew,J., not sitting.